DETAILED ACTION
The amendment and RCE filed on 12/09/2020 has been entered and fully considered. Claim 11 is canceled. Claims 1, 3-10 and 12-19 are pending, of which claims 1, 10 and 16 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-10, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (Analytical Chemistry, 2015, IDS) (Lynn) in view of Park et al. (Scientific Reports, 2016) (Park) and Rabbani et al. (Amino Acids, 2012)(Rabbani).
Regarding claim 1, 10 and 16-17, Lynn teaches a method for identifying glycan proteins (abstract) comprising the following steps:
1) obtaining mass spectrum by analyzing polypeptide obtained from hydrolysis (page S3, par 3) of protein included in a sample with a high-resolution mass spectrometer (page S4, par 1);
2) converting the mass spectrum obtained in step 1) into MS (mass spectrum) and tandem spectrum (MS/MS) (page S4, par 2, page 2468, par 1);
3) identifying peptides from the tandem spectrum converted in step 2) (page S4, par 2-3, page 2468, par 4);
4) grouping the peptides identified in step 3) according to the peptide sequence into:

group b) glycan peptides (e.g. Y1, Y2) (page S4, par 2-3, page 2468);
5) generating a regular pattern by 
comparing the tandem spectrum of each of the non-glycated peptides in which lysine and arginine amino acid residues have not been glycated in b-ions or y-ions to theoretically fragmented ions of (i) non-glycated peptides and (ii) glycan peptides in the spectra (page 2468);  and
extracting a mass value and an intensity of each of the fragmented ions from the comparing step (utilizing the assigned Y1 ions to decouple peptide backbone b- and y-ions from glycan-related B- and Y-ions for identifying peptide sequences) (page 2468).
Lynn does not explicitly teach that the glycan proteins are the result of glycation having one or more glycation transformation(s) occurring at lysine amino acid residue(s) and/or arginine amino acid residue(s), the glycation transformation(s) selected from the group consisting of fructosylation (FL), carboxyethyl (CEL), carboxymethyl (CML), and methylglyoxal-derived hydroimidazolene (MG-HI 1). However, Glycation (sometimes called non-enzymatic glycosylation) is the covalent attachment of a sugar to a protein or lipid. Rabaani teaches that glycation transformation(s) occurs at lysine amino acid residue(s) and/or arginine amino acid residue(s) (page 1087, par 2), the glycation transformation(s) selected from the group consisting of fructosylation (FL), carboxyethyl (CEL), carboxymethyl (CML), and methylglyoxal-derived hydroimidazolene (MG-H11) (Fig. 2, page 1089, par 1; page 1090, par 4-5; page 1091, par 3). Glycosylation is the enzyme-mediated ATP-dependent attachment of sugars to protein or lipid. Both glycation and glycosylation produce glycan proteins -- sugars attached to a protein. Lynn teaches that “In this paper, we present a mass spectrometry based automated glycopeptide identification platform (MAGIC) to identify peptide sequences and glycan compositions directly from intact N-linked glycopeptide collision-induced-dissociation spectra.” (abstract). Here, the glycopeptide is the same as glycan peptide -- a sugar attached to a peptide. Lynn’s method is designed for identifying glycan proteins. The software system MAGIC used in Lynn’s method applies Trident Pattern Matching for Y1-ion Detection does not require glycation transformation(s) occurring at lysine amino acid residue(s) and/or arginine amino acid residue(s) (page 2468). Thus, Lynn’s method 
It would also be obvious to one of ordinary skill in the art to select glycan peptides due to glycation, such as fructosylation, in order to identify peptide sequences and glycan compositions of the glycan proteins produced by glycation.
Lynn does not specifically teach obtaining an average of the mass value and the intensity of all the tandem spectra, and normalizing the ion intensity. However, Park teaches obtaining an average of the mass value and the intensity of all the tandem spectra (page 7, par 3), and normalizing ion intensity for quantitative analysis (page 6, par 3). At time before the filing, it would have been obvious to one of ordinary skill in the art to obtain an average of the mass value and the intensity of all the tandem spectra, and normalize the ion intensity, in order to quantitatively compare the spectra.
Regarding claim 4, Lynn teaches that wherein the hydrolysis is performed by using one or more enzymes selected from the group consisting of trypsin, arginine C (Arg-C), aspartic acid N (Asp-N), glutamic acid C (Glu-C), lysine C (Lys-C), chymotrypsin and proteinase K (page S3, par 3).
Regarding claim 5, Park teaches that wherein the mass spectrometer has a mass resolution of 10,000 or more (page 11). 
Since a mass accuracy affect the result, it would have been obvious to one of ordinary skill in the art to optimize a mass accuracy by routine experimentation.
Regarding claim 6, Park teaches that wherein the mass spectrometer is Orbitrap Fusion Lumos, Orbitrap Elite, or Q Exactive (page 11).
Regarding claim 7, 13 and 19, Lynn teaches that wherein step (6) further comprises evaluating the selected glycan peptides using the molecular weight difference (shift) is included after step 6) (page 2472, par 5). It would have been obvious to one of ordinary skill in the art to apply the same method step on glycation peptides 
Regarding claim 8 and 14, Lynn teaches that wherein step (6) further comprises analyzing the selected glycan peptides quantitatively (page 2472, par 5). It would have been obvious to one of ordinary skill in the art to apply the same method step on glycation peptides and advanced glycation end-product peptides, in order to identify glycation peptides and advanced glycation end-product peptides.
Regarding claim 9 and 15, Park teaches that wherein the analysis is performed by combining the intensities of the three theoretically strongest peaks among the isotope peaks presenting the intensities of the glycan peptides selected from MS spectra (Fig. 3, page 6). It would have been obvious to one of ordinary skill in the art to apply the same method on glycation peptides and advanced glycation end-product peptides, in order to identify glycation peptides and advanced glycation end-product peptides.
Claim 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Park and Rabbani as applied to claims 1-2, 4-11, 13-17 and 19 above, and further in view of Filev et al. (Medical Physics, 2005) (Filev).
Regarding claim 3, 12 and 18, Lynn does not teach that wherein the selection is performed by the calculation with mathematical formula 1 as recited in the instant claims.
However, Filev teaches that the selection is performed by the calculation with mathematical formula 1 as recited in the claims. Filev teaches that “in order to find the best match between the two vectors we try to find where the value of the cosine of the angle between the vectors is at a maximum. The cosine is calculated by finding the dot product and dividing it by the norm of each vector” (Eq. 17, page 518). 
Both Lynn and Filev are directed to intensity pattern matching. Since each peptide mass intensity pattern is a vector, at time before the filing, it would have been obvious to one of ordinary skill in the art to select Filev’s mathematical formula for evaluating the similarity between of the peptide patterns, because the selection is based on its suitability or the intended use.

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant arguers that “glycan proteins produced by glycosylation, as in Lynn, do not have the same structure as “glycation peptides and advanced glycation end-products having one or more glycation transformation(s) occurring at lysine amino acid residue(s) and/or arginine amino acid residue(s).” The prior art fails to teach, disclose, or otherwise suggest sample comprising (i) non-glycation peptides and (ii) glycation peptides and advanced glycation end-products having one or more glycation transformation(s) occurring at lysine amino acid residue(s) and/or arginine amino acid residue(s), particularly where the glycation transformation(s) are selected from the group consisting of fructosylation (FL), carboxyethyl (CEL), carboxymethyl (CML), and methylglyoxal-derived hydroimidazolene (MG-H11).” (remark, page 11, par 4).
This argument is not persuasive. The software system MAGIC used in Lynn’s method applies Trident Pattern Matching for Y1-ion Detection does not require glycation transformation(s) occurring at lysine amino acid residue(s) and/or arginine amino acid residue(s) (page 2468). Thus, Lynn’s method can be applied to any glycan peptide.
Applicant argues that “Additionally, the Office Action indicates that Park teaches ‘normalizing ion intensity’. However, since Park relates to N-glycopeptide identification and quantification using a high resolution mass spectrum (MSI spectrum), and the present disclosure relates to selecting AGE using Tandem mass spectrum, the two are completely distinguished in the analyzed subject and experimental value.” (remark, page 13, par 3).
This argument is not persuasive. Park is recited for normalizing the MS peak intensity for more accurate comparison. Lynn teaches Tandem mass spectrum (CID MS2) (page 2468).
 Applicant argues that “By way of background, Filev relates to a technology to determine similarity of mammograms, which is completely different technical field from the present disclosure. Also, regarding the purpose, Filev is completely different from the present disclosure aiming at identification of a novel glycation and advanced glycation end-product (AGE), and Filev does not teach applying Mathematical Formula 
This argument is not persuasive. Both Lynn and Filev are directed to intensity pattern matching. Since each peptide mass intensity pattern is a vector, at time before the filing, it would have been obvious to one of ordinary skill in the art to select Filev’s mathematical formula for evaluating the similarity between of the peptide patterns, because the selection is based on its suitability or the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797